73031: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-39056: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73031


Short Caption:IN RE: DISCIPLINE OF JAMES COLINCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Cherry, Douglas, Gibbons, Hardesty, Parraguirre, PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/29/2017How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames A. Colin
					In Proper Person
				


RespondentThe State Bar of NevadaPhillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/15/2017Filing FeeFiling fee waived. Bar Matter.


05/15/2017Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I and II.17-16057




05/15/2017Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II (cont..).17-16058




05/15/2017Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument.17-16060




06/16/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.17-20139




06/23/2017BriefFiled Opening Brief.17-20915




07/27/2017BriefFiled State Bar of Nevada's Answering Brief.17-24982




08/09/2017Notice/IncomingFiled State Bar of Nevada's Amended Certificate of Service re: the State Bar's Answering Brief.17-26536




09/13/2017Case Status UpdateBriefing Completed/To Screening. No reply brief filed.


09/14/2017BriefFiled Reply Brief.17-30937




09/29/2017Order/ProceduralFiled Order Submitting Case for Decision Without Oral Argument.17-33233




07/16/2018OtherChief Justice Michael L. Douglas disqualified from participation in this matter.


07/16/2018OtherJustice Michael A. Cherry disqualified from participation in this matter.


07/16/2018OtherJustice Mark Gibbons disqualified from participation in this matter.


07/16/2018OtherJustice Kristina Pickering disqualified from participation in this matter.


07/16/2018OtherJustice James W. Hardesty disqualified from participation in this matter.


07/16/2018OtherJustice Ron Parraguirre disqualified from participation in this matter.


07/16/2018Order/IncomingFiled Executive Order. Judge David Hardy appointed to sit in the place of Chief Justice Michael L. Douglas .18-26999




07/16/2018Order/IncomingFiled Executive Order. Judge Nathan Young appointed to sit in the place of Justice Michael A. Cherry.18-27000




07/16/2018Order/IncomingFiled Executive Order. Judge Scott Freeman appointed to sit in the place of Justice Mark Gibbons.18-27001




07/16/2018Order/IncomingFiled Executive Order. Judge Kimberly Wanker appointed to sit in the place of Justice Kristina Pickering.18-27002




07/16/2018Order/IncomingFiled Executive Order. Judge Robert Lane appointed to sit in the place of Justice James W. Hardesty.18-27003




07/16/2018Order/IncomingFiled Executive Order. Judge John Schlegelmilch appointed to sit in the place of Justice Ron Parraguirre.18-27004




09/19/2019Opinion/DispositionalFiled Authored Opinion.  "Attorney suspended."  Before the Court EN BANC.  Author:  Stiglich, J.  Majority:  Stiglich, J., Hardy, D.J., Young, D.J., Freeman, D.J., Wanker, D.J., Lane, D.J. Schlegelmilch, D.J, concurring in part and dissenting in part.  fn1[Chief Justice Mark Gibbons and Justices Kristina Pickering, James W. Hardesty, and Ron D. Parraguirre voluntarily recused themselves from participation in the decision of this matter.  Before their retirements, Justices Michael L. Douglas and Michael A. Cherry also voluntarily recused themselves.  The Governor then appointed district court judges David A. Hardy, Nathan Tod Young, Scott Freeman, Kimberly A. Wanker, Robert W. Lane, and John Schlegelmilch to sit in place of the six recused justices.  Justices Elissa F. Cadish and Abbi Silver therefore did not participate in the decision of this matter.]  135 Nev. Adv. Opn. No. 43.  (SC)19-39056




09/23/2019Notice/IncomingFiled State Bar of Nevada's Notice of Service of the Courts Re: Order of Suspension. (SC)19-39533




09/30/2019Notice/IncomingFiled Appellant's Affidavit of Compliance with SCR 115. (SC)19-40554




10/14/2019RemittiturIssued Remittitur.  (SC)19-42328




10/14/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/01/2019RemittiturFiled Remittitur. Received by Bar Counsel on October 23, 2019. (SC)19-42328





Combined Case View